   Case 1:21-mj-00688-TAM Document 1 Filed 06/11/21 Page 1 of 5 PageID #: 1




AB:GSM


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                             AFFIDAVIT AND
                                                     COMPLAINT IN SUPPORT
           - against -                               OF AN APPLICATION FOR
                                                     AN ARREST WARRANT
KAHMEL MOBLEY,
                                                     Case No. 21-MJ-688
                         Defendant.
                                                     (18 U.S.C. § 922(g)(1))
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              MICHAEL A. McCARTHY, being duly sworn, deposes and states that he is a

Detective with the New York City Police Department, duly appointed according to law and

acting as such.

              On or about June 5, 2021, within the Eastern District of New York, the

defendant KAHMEL MOBLEY, knowing that he had been previously convicted in a court of

one or more crimes punishable by imprisonment for a term exceeding one year, did

knowingly and intentionally possess in and affecting interstate or foreign commerce, a

firearm, to wit: a loaded Jennings Firearms by Bryco Arms semi-automatic pistol bearing

serial number 784085.

              (Title 18, United States Code, Section 922(g)(1))
   Case 1:21-mj-00688-TAM Document 1 Filed 06/11/21 Page 2 of 5 PageID #: 2

                                                                                                   2

               The source of your deponent’s information and the grounds for his belief are

as follows:1

               1.     I am a Detective with the New York City Police Department (“NYPD”)

and have been involved in the investigation of numerous cases involving the recovery of

firearms and ammunition. I am familiar with the facts and circumstances set forth below

from my participation in the investigation; my review of the investigative file, including the

defendant’s criminal history record; and from reports of other law enforcement officers

involved in the investigation. Where I describe the statements of others, I am doing so only

in sum and substance and in part.

               2.     On or about June 5, 2021, at approximately 10:30 p.m., six NYPD

officers were on a public safety patrol in two NYPD vehicles (three officers per vehicle) in

the Crown Heights neighborhood of Brooklyn, New York.2 Initially, Officer-1 was in the

rear driver’s side seat of the lead vehicle and Officer-2 was in the rear driver’s side seat of

the second vehicle.

               3.     While driving south on Schenectady Avenue, the officers in the lead

vehicle observed a crowd of people gathered on and around the public sidewalk south of

Prospect Place. Officer-1 observed that numerous individuals in the crowd were holding red



               1
                   Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.
               2
                  Because multiple law enforcement personnel were involved in the arrest of
this defendant, I refer to two of the officers as Officer-1 and Officer-2 for ease of reference.
The identities of each of these individuals are known to the affiant, and I and/or another law
enforcement officer have interviewed each of these individuals about the events set forth
herein.
   Case 1:21-mj-00688-TAM Document 1 Filed 06/11/21 Page 3 of 5 PageID #: 3

                                                                                              3

cups and appeared to be consuming alcohol from the cups. Officer-1 and the other officers

in the lead vehicle then exited the vehicle to disperse the crowd.

              4.      As Officer-1 stepped out of his vehicle, he observed the defendant

KAHMEL MOBLEY in the crowd and noticed that the defendant was wearing a fanny pack

across his chest. The fanny pack appeared to contain a heavy object.

              5.      As the officers approached the crowd, an unidentified individual tapped

the defendant on his shoulder and motioned toward the officers. Officer-1 then observed the

defendant cross the street and begin crouching beside a parked vehicle. Officer-1 also

observed the defendant grabbing the fanny pack and attempting to remove it.

              6.      As Officer-1 approached the defendant, who was still crouching beside

a parked vehicle, the defendant fled. Suspecting from his observations, training and

experience that the fanny pack contained a firearm, Officer-1 pursued the defendant. While

pursuing the defendant, Officer-1 saw the defendant remove the fanny pack from his chest

and throw it under another parked vehicle. Officer-1 continued to pursue the defendant and

apprehended him approximately 30 seconds later.

              7.      When Officer-1 began to pursue the defendant, Officer-2 had also

joined the pursuit and also saw the defendant remove the fanny pack and throw it under the

parked vehicle. When Officer-2 observed the defendant throw the fanny pack, she

temporarily stopped her pursuit, crouched besides the parked vehicle, and recovered the

fanny pack from under the vehicle near the vehicle’s front left tire. She then rejoined the

pursuit while carrying the fanny pack and caught up to Officer-1. As Officer-2 held the

fanny pack, she noted that its contents felt like a firearm. Once the defendant was
   Case 1:21-mj-00688-TAM Document 1 Filed 06/11/21 Page 4 of 5 PageID #: 4

                                                                                                 4

apprehended, Officer-2 opened the fanny pack and visually confirmed that it contained a

firearm.

              8.       Once apprehended, the defendant was transported to the 77th NYPD

Precinct. During processing, the defendant made several spontaneous utterances, including,

in sum and substance and in part:

                      i.      “Fuck it, it is what it is.”

                     ii.      “I’d rather get caught with it than without it. Y’all lucky as a
                              bitch.”

                    iii.      “Let me not have been drunk, [the officers] were not catching
                              me.”

              9.       I have reviewed the defendant’s criminal history, which revealed that

on or about April 13, 2021, in New York County Supreme Court, the defendant was

convicted of grand larceny in the fourth degree, in violation of New York Penal Law

§ 155.30, a class E felony, which I know to be a crime punishable by a term of one year or

more, and is awaiting sentencing. The defendant’s criminal history further revealed that, on

or about April 11, 2014, in New York County Criminal Court, the defendant was convicted

of burglary in the second degree, in violation of New York Penal Law § 140.25, a class C

felony, which I know to be a crime punishable by a term of one year or more, and was

sentenced on or about October 22, 2014 to a term of two years’ imprisonment and two years’

post-release supervision.

              10.      I have conferred with a Nexus expert, a Special Agent of the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”), who has informed me, in substance

and in part, that the Jennings Firearms by Bryco Arms semi-automatic pistol recovered in

this case was manufactured outside the state of New York.
 Case 1:21-mj-00688-TAM Document 1 Filed 06/11/21 Page 5 of 5 PageID #: 5




11
